WINTERSHEIMER, Justice.
This appeal is from a decision of the Court of Appeals which affirmed a judgment of the *144Clinton Circuit Court declaring the salary adjustment enacted by the magistrates of the Clinton County Fiscal Court to be illegal and void. The county judge-executive of Clinton County cross-appealed from that portion of the judgment finding her actions illegal when she unilaterally terminated the monthly expense allowance of the magistrates.
In view of our decision in Allen v. McClendon, rendered _ day of_, 1998, and in consideration of the well-expressed legal position by the Court of Appeals, we affirm the Court of Appeals and adopt the following portions of the opinion written by Chief Judge Wilhoit with Judge Johnstone and Judge Schroder concurring:
“The appellants are the duly elected magistrates who comprise the Clinton County Fiscal Court. They assumed office on January 3, 1994, for a five-year term of office. Their salary as of that date had been fixed in the year of their election at $249 per month. On March 30, 1994, by unanimous vote, the magistrates increased their salary to $800 per month and made the increase retroactive to January 3,1994.
“On June 9, 1994, King filed a declaratory judgment action to have the salary increase declared null and void on the grounds that it violated §§ 1, 161, and 235 of the Kentucky Constitution and KRS 64.530. The magistrates counterclaimed against King, alleging that she did not have the authority to unilaterally terminate their $300 per month expense allowances.
“The Clinton Circuit Court, by judgment dated October 19,1994, ruled that the salary increase was null and void. The court also ruled that King did not have the authority to unilaterally terminate the magistrates’ monthly expense allowance. The circuit court denied the magistrates’ motion to alter, amend, or vacate on November 28, 1994.
“The magistrates argue on appeal that the circuit court erred as a matter of law in determining that they were not empowered to adjust their salaries from $249 per month to $800 per month, retroactive to the beginning of their terms. They state that Hasty v. Shepherd, Ky.App., 620 S.W.2d 325 (1981), controls this case and supports their position.
“The circuit court based its ruling in a well-reasoned opinion on provisions of the Kentucky Constitution and KRS 64.530. In disposing of this case, we need only consider this statute and KRS 64.527.
KRS 64.530(4) provides as follows:
In the case of county officers elected by popular vote ... the monthly compensation of the officer ... shall be fixed by the fiscal court ... not later than the first Monday in May in the year in which the officers are elected, and the compensation of the officer shall not be changed during the term ....
KRS 64.530(6) provides:
Justices of the peace serving on a fiscal court in any county ... shall be paid for their services, out of the county treasury, not to exceed the maximum compensation allowable under KRS 64.527. The fiscal court shall fix the amount to be received within the above limit, but no change of compensation shall be effective as to any member of a fiscal court during his term of office.
“Subsection (4) of the statute unquestionably proscribes changing the monthly compensation of the magistrates during their current term of office once that compensation has been fixed on or before the first Monday in May in the year of their election. Subsection (6) sets the maximum compensation which may be fixed at that time and reiterates that ‘no change of compensation shall be effective as to any member of a fiscal court during his term in office.’ This subsection establishes that compensation shall not exceed the maximum compensation allowable under KRS 64.527.
“KRS 64.527 states that it is intended to ‘equate the compensation’ of certain county officials, including members of a fiscal court, with the purchasing power of the dollar. To that end, it provides that each year the Department of Local Government shall compute the annual increase or decrease in the consumer price index of the preceding year and notify the appropriate governing bodies charged with fixing the compensation of the county officials ‘of the annual rate of compensation to which the elected officials are enti-*145tied pursuant to the increase or decrease in the consumer price index.’ The maximum compensation allowable under this statute is an amount not exceeding the purchasing power of $7200 in 1949. The statute further provides that upon notification by the Department of Local Government, ‘the appropriate governing body may set the annual compensation of the ... elected officials at a rate no greater than that stipulated by the Department of Local Government.’
“Reading the provisions of KRS 65.530(4) and (6) and KRS 64.527 together, it seems quite clear that the intent of the legislature is that the compensation which may be set for a magistrate in the year of his or her election cannot exceed an amount equal to the purchasing power of $7200 in 1949 as measured by the Department of Local Government using the consumer price index. During the term to which he or she has been elected, the magistrate’s compensation cannot be ‘changed,’ but it may be ‘adjusted’ annually during the term by an amount up to the annual increase or decrease in preceding year’s consumer price index. Cf. Matthews v. Allen, Ky., 360 S.W.2d 135 (1962).
“The increase in their compensation voted by the members of the Clinton County Fiscal Court in March 1994 greatly exceeds the annual ‘adjustment’ permitted by the statutes in order to maintain the purchasing power of their compensation as set in the year of their election. They were without authority to so change their compensation.
“Hasty v. Shepherd, supra, does not support a contrary interpretation of the statutory scheme. There is nothing in the opinion in that case which shows that the members of the fiscal court had increased their fixed compensation by an amount exceeding the increase in the consumer price index after their compensation had been fixed in the year of their election.
“As to King’s cross-appeal, she argues that the circuit court erred in finding that she acted improperly by withholding the magistrates’ monthly expense accounts. King claims that KRS 64.530(6) prohibits the magistrates from receiving expense accounts absent the required service on fiscal court committees. She also cites 64.410(2)(c), which states that no public officer shall demand or receive payment for services not actually rendered. The parties stipulated that no magistrate had served on any fiscal court committee, and that the $300 allowances were approved and budgeted in both the 1993-94 and 1994-95 fiscal budgets. King argues that, as the county judge-executive, she has the responsibility to prohibit the county from dispersing funds to the magistrates for services not performed as required by statute.
“The applicable portion of KRS 64.530(6) provides:
[J]ustices of the peace ... may receive no more than three thousand six hundred dollars ($3,600) annually or three hundred dollars ($300) per month as an expense allowance for serving on committees of fiscal court. The fiscal court shall fix the amount to be received within the above limit, but no change of compensation' ... shall be effective as to any member of a fiscal court during his term of office.
“As the circuit court recognized, the statute expressly empowers the ‘fiscal court’ with the authority to fix the amount to be received by the magistrates. The court acknowledged KRS 67.040(1) provides that fiscal court ‘shall consist of the county judge/executive and the justices of the peace of the county ....’ The circuit court also stated that it found no statutory provisions granting the county judge/executive authority to unilaterally terminate the expense allowances.
“The legislature modified KRS 64.530(6) in 1984 to include the language that the expense allowances were ‘for serving on committees of fiscal court.’ We agree with King that this language apparently bars payment for expense allowances absent the required committee service. However, we also agree with the circuit court that King has cited no authority, nor have we found any, giving the judge-executive the authority to unilaterally terminate the expense accounts.
“We agree with the circuit court that King acted improperly by unilaterally withholding the magistrates’ expense allowances. The appropriate remedy, if the magistrates do *146not perform the statutorily required duties, mil be for King or the taxpayers to bring an action to recover the funds. See, e.g., Wilson v. Garner, Ky., 516 S.W.2d 333 (1974); Hall v. Noplis, Ky., 367 S.W.2d 456 (1963); Webster County v. Nance, Ky., 362 S.W.2d 723 (1962); Smith v. Campbell, Ky., 286 S.W.2d 532 (1955).
“The judgment of the Clinton Circuit Court is affirmed.”
The opinion of the Court of Appeals is affirmed.
STEPHENS, C.J., LAMBERT, STUMBO and WINTERSHEIMER, JJ., and JOHN T. BALLANTINE, Special Justice, concur.
COOPER, J., files a separate concurring opinion in which GRAVES, J., and JOHN T. BALLANTINE, Special Justice, join.
JOHNSTONE, J., not sitting.